Order entered February 18, 2020




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-20-00082-CV

     IN RE HUB GROUP TRUCKING, INC.; WAEL AL-ASHQAR; MAPLETREE
             TRANSPORTATION, INC.; AND DENNIS EADS, Relators

               Original Proceeding from the 134th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-18-08540

                                       ORDER
                  Before Justices Schenck, Partida-Kipness, and Nowell

      Based on the Court’s opinion of this date, we DENY relators’ petition for writ of

mandamus.


                                                 /s/   ROBBIE PARTIDA-KIPNESS
                                                       JUSTICE